Meyer Beberman v. Commissioner.Beberman v. CommissionerDocket No. 42576.United States Tax Court1954 Tax Ct. Memo LEXIS 293; 13 T.C.M. (CCH) 168; T.C.M. (RIA) 54058; February 19, 1954*293  James T. Lodge, Esq., for the respondent.  MURDOCK Memorandum Findings of Fact and Opinion The Commissioner determined deficiencies in income tax and 50 per cent additions to the tax for fraud as follows: YearDeficiencyFraud 50%1946$ 404.30$ 202.151947884.51442.251948556.86278.4319492,570.721,285.361950608.26304.13 There was no appearance for the petitioner when the case was called for trial after due notice. The Commissioner's motion for judgment as to the deficiencies because of the failure of the petitioner to appear and offer evidence to show error on the part of the Commissioner was granted. The Commissioner then introduced evidence to support his burden of proof on the fraud issue. Findings of Fact The petitioner filed returns for the taxable years with the collector of internal revenue for the District of Massachusetts. A part of the deficiency for 1949 is due to fraud with intent to evade tax. Opinion MURDOCK, Judge: The evidence shows that the petitioner was engaged during the taxable years in various illegal activities such as bookmaking and selling numbers tickets. He had an interest in a winning*294  number in 1949 and as a result of that win received income of $7,700 in that year. He reported only $2,650 of gross income on his return for that year. The evidence as a whole is convincing that the petitioner filed a fraudulent return for 1949 and that the deficiency for that year is due, at least in part, to fraud with intent to evade tax. Decision will be entered for the respondent as to the deficiency for each year and as to the addition for fraud for 1949, and holding that there are no additions for fraud for the other years.